 



Exhibit 10.30
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
TERMINATION AGREEMENT
     This Termination Agreement (“Termination Agreement”) is dated as of
February 24, 2006, by and between Noven Pharmaceuticals, Inc., a Delaware
corporation (“Noven”), and Endo Pharmaceuticals, Inc., a Delaware corporation
(“Endo”). Noven and Endo are collectively referred to as “Parties” and
individually as “Party.”
RECITALS
     WHEREAS, the Parties entered into an agreement dated February 25, 2004
(“License Agreement”) related to the exclusive distribution of certain fentanyl
transdermal patch products (“Licensed Product”);
     WHEREAS, the Parties entered into a supply agreement dated as of
February 25, 2004 ( “Supply Agreement”) and an intercompany quality control
agreement dated as of February 25, 2004 ( “Quality Agreement”) relating to the
Licensed Product;
     WHEREAS, the Parties further agreed that they would work together with
respect to certain additional products using Noven’s transdermal patch
technology (“Additional Products”), as more particularly described in the
License Agreement;
     WHEREAS, the Food & Drug Administration (“FDA”) advised Noven on
September 27, 2005 that the FDA would not approve the Licensed Product based on
the FDA’s assessment of potential safety concerns related to the higher drug
content in the Licensed Product;
     WHEREAS, the Parties mutually desire to terminate the Supply Agreement and
Quality Control Agreement and wish to terminate the License Agreement with
respect to the Licensed Product as set forth below; and
     WHEREAS, the Parties desire that the License Agreement survive with respect
to the Additional Products, with certain modifications as described herein; and
     WHEREAS, this Agreement memorializes the understandings of the parties with
respect to the subject matter hereof as of December 31, 2005 (the “Effective
Date”).

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing premises, and of the
mutual promises and covenants contained in the Termination Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Noven and Endo agree as follows:
Article 1. Definitions.
     Capitalized terms used herein shall have the meaning as provided in the
License Agreement, unless as otherwise set forth below.
Article 2. Termination of Rights and Obligations with Respect to Licensed
Product.
     2.1 Generally. The Parties mutually agree to, and hereby do, terminate in
their entirety the Supply Agreement and the Quality Agreement, and all of the
Parties’ respective rights and obligations thereunder, if any, shall terminate
as of the Effective Date. Except as explicitly provided in this Termination
Agreement, all of the Parties’ respective rights and obligations with respect to
Licensed Product under the License Agreement, if any, shall terminate; provided,
that all of the Parties’ rights and obligations under the License Agreement with
respect to any Additional Product(s) shall continue. By way of clarification of
the preceding sentence, on and after the date hereof Section 13.03 of the
License Agreement (including Section 13.03(b) with respect to the Licensed
Products) shall survive and bear upon the termination of the License Agreement
per its terms and Section 10.05 of the Supply Agreement (including
Section 10.05(b) with respect to the Licensed Products) shall survive and bear
upon the termination of the Supply Agreement per its terms.
     2.2 Nature of Termination. The Parties agree that the termination of the
License Agreement with respect to the Licensed Product is being provided by
mutual agreement of Parties and not due to a breach of either Party’s
obligations.
     2.3. Inconsistencies. To the extent that there is any inconsistency between
the terms of this Termination Agreement and the terms of the License Agreement,
the Supply Agreement or the Quality Agreement, this Termination Agreement shall
govern.
Article 3. Additional Products.
     3.1 Notwithstanding anything to the contrary in this Termination Agreement,
this Termination Agreement shall not in anyway affect either Party’s obligations
or rights under the License Agreement, with respect to the Additional Products.
The License Agreement shall continue in full force and effect as it pertains to
Additional Products and both Parties’ obligations and rights under the License
Agreement with respect to the Additional Products.
Article 4. Right of First Negotiation.
     4.1 Upon ***, Noven shall provide Endo written notice (the “Reformulation
Notice”). Endo shall have the exclusive option, beginning upon receipt of the
Reformulation Notice, of entering into negotiations regarding a definitive
agreement regarding the development of

2



--------------------------------------------------------------------------------



 



commercialization of such product (the “Reformulated Product”). Endo shall
exercise such option by giving Noven notice of its exercise within *** days of
receipt of the Reformulation Notice from Noven. If Endo elects not to exercise
such option within the initial *** -day time period, (a) Endo shall promptly
provide Noven with notice acknowledging Endo’s failure to exercise such option,
and (b) Noven shall not have any further obligation to Endo regarding
Reformulated Product. If Endo does exercise such option within the initial ***
-day period, the Parties shall promptly begin negotiating the terms of such
transaction, and the terms under which Reformulated Product will be developed
and commercialized. Such negotiations shall be based on the market, economic and
other conditions in effect as of the time of such negotiations and without
consideration to the License Agreement, including the payments previously made
thereunder with respect to the Licensed Product. If, despite each Party’s good
faith efforts, the Parties are not able to reach agreement on and do not execute
such a definitive agreement within *** days from the date Endo exercises its
option, Noven shall be free to continue with the development and
commercialization of Reformulated Product without obligation to Endo; provided,
that, for a period of *** months after the cessation of such negotiations, Noven
shall not be permitted to enter into a commercialization or similar agreement
relating to Reformulated Product with a third party unless such agreement
contains both (i) ***, and (ii) a ***. At least *** business days prior to
entering into a commercialization or similar agreement relating to Reformulated
Product with a Third Party during such *** month period, Noven shall provide to
Endo a certification with supporting documentation to evidence compliance with
the provisions in the previous sentence. Endo shall be entitled as a matter of
right to equitable relief, including injunction and specific performance, in any
court of competent jurisdiction in the event of a breach by Noven of its
obligations under this section. Endo’s rights under this Section 4 shall be
non-assignable, other than to an affiliate of Endo.
Article 5. Miscellaneous.
     5.1 Miscellaneous. This Termination Agreement contains the entire agreement
between the Parties hereto and there are no other understanding, arrangements or
agreements with respect to the subject matter hereof except as set forth in the
Termination Agreement. Terms of this termination are contractual and not a mere
recital. The person executing this Termination Agreement on behalf of each of
the Parties hereby represents and warrants that they are duly authorized to
enter into this Termination Agreement without further consent, authorization or
approval. This Termination Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which, taken
together, shall constitute one and the same instrument. This Termination
Agreement and any claims, disputes or causes of action relating to or arising
out of this Termination Agreement shall be construed in accordance with and
governed by the substantive laws of the State of New York, without giving effect
to the conflict of laws principles thereof.
     5.2 Publicity and Confidentiality. The Parties understand and agree that
each shall be free to disclose this Termination Agreement as required by law,
governmental regulation or by the requirements of any securities exchange on
which the securities of a Party hereto are listed.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have entered into this Termination
Agreement effective as of the Effective Date.

     
NOVEN PHARMACEUTICALS, INC.
  ENDO PHARMACEUTICALS INC.
 
   
By: /s/ Robert Strauss
  By: /s/ Peter A. Lankau
 
   
Name: Robert Strauss
  Name: Peter A. Lankau
Title: President & Chief Executive Officer
  Title: President & Chief Executive Officer
Date: 3/2/06
  Date: 3/2/2006

4